—Judgment, Supreme Court, New York County (Herman Cahn, J.), entered April 3, 2000, dismissing the complaint, unanimously affirmed, without costs. Appeal from order, entered March 29, 2000, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Assuming that plaintiffs, underwriting members of insurance syndicates, have causes of action against defendants, counsel to the syndicates, sounding in fraud, breach of fiduciary duty, legal malpractice and statutory deceptive acts and practices, based on defendants’ concealment from plaintiffs of their enormous exposure to asbestos and pollution liabilities, any such causes of action accrued in 1991, at the latest, and are barred by either a three- or six-year limitations period (CPLR 213 [8]; 214 [2], [6]). Plaintiffs had already sustained large losses as a result of their exposure to asbestos and pollution liabilities by 1991, when the reports prepared by defendants containing the information allegedly concealed became a matter of public record. Thus, the two-year discovery rule (CPLR 203 [g]) is inconsequential. Nor does the continuous representation doctrine avail plaintiffs, who had no relationship, ongoing or otherwise, with defendants, who were retained by, and had contact only with, the syndicates’ managing agents (cf., Shumsky v Eisenstein, 96 NY2d 164, 167-168). We have considered plaintiffs’ other arguments and find them unavailing. Concur — Rosenberger, J. P., Williams, Tom, Andrias and Marlow, JJ.